     Case 2:15-md-02641-DGC Document 22022 Filed 04/07/21 Page 1 of 2




 1
     William B. Curtis, Esq. (TX SBN 00783918)
 2   (admitted pro hac vice)
     CURTIS LAW GROUP
 3
     17754 Preston Rd., Suite 200
 4   Dallas, Texas 75252
     Telephone: (214) 890-1000
 5   Facsimile: (214) 890-1010
     Email: bcurtis@curtis-lawgroup.com
 6

 7                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ARIZONA
 8

 9    IN RE: BARD IVC FILTER PRODUCTS
      LIABILITY LITIGATION
10

11    This document relates to:                            MDL No. 2:15-MD-02641-PHX-DGC
12    PERRY GLASSCOCK,                                     Civil Action No. 2:17-cv-04436-DGC
13                    Plaintiff,                           STIPULATION OF DISMISSAL WITH
                                                           PREJUDICE
14    v.
15    C.R. BARD AND BARD PERIPHERAL
      VASCULAR, INC.
16
                      Defendants.
17

18

19           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Perry Glasscock
20
     and Defendants, C.R. Bard and Bard Peripheral Vascular, Inc., through their undersigned counsel,
21
     that the above-captioned action is voluntarily dismissed, with prejudice, pursuant to Federal Rule of
22
     Civil Procedure 41(a)(1)(A)(ii), and without costs or fees to any party.
23
             The voluntary dismissal will only apply to docket number 2:17-cv-04436-DGC and will not have
24

25   any effect on any other cases filed in regard to Plaintiff Perry Glasscock with different docket numbers.

26
             Dated this 7th day of April 2021.
27

28

                                    STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 2:15-md-02641-DGC Document 22022 Filed 04/07/21 Page 2 of 2




 1

 2

 3

 4                                                   Respectfully submitted,

 5
                                                      /s/ William B. Curtis
 6                                                   WILLIAM CURTIS, Esq.
                                                     Texas State Bar No. 00783918
 7                                                   CURTIS LAW GROUP
                                                     17754 Preston Rd., Suite 200
 8
                                                     Dallas, Texas 75252
 9                                                   (214) 890-1000 Telephone
                                                     (214) 890-1010 Facsimile
10                                                   bcurtis@curtis-lawgroup.com
                                                     ATTORNEY FOR PLAINTIFF
11

12                                                   /s/ Richard B. North__________________________
                                                     Richard B. North, Jr., GA Bar #545599
13                                                   Nelson Mullins Riley & Scarborogh, LLP
14                                                   2017 17th St. NW, Suite 1700
                                                     Atlanta, GA 30363
15                                                   Tel: 404-322-6000
                                                     Fax: 404-322-6050
16                                                   Richard.north@nelsonmullins.com
                                                     Attorneys for Defendants
17

18                                      CERTIFICATE OF SERVICE
19
             I hereby certify that on this7th day of April 2021, I electronically transmitted the attached
20
     document to the Clerk’s Office using the CM/ECF System which will automatically send email
21
     notification of such filing to all attorneys of record.
22

23
                                                       /s/ William Curtis
24                                                   WILLIAM CURTIS

25

26

27

28
                                                         1
                                    STIPULATION OF DISMISSAL WITH PREJUDICE
